Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20060047971 ) in view of Kelly (US 20070167226)
Miyazaki teaches
1. An information processing device comprising: one or more memories storing instructions; and one or more processors configured to execute the instructions to: 
acquire biometric information (par. 18); 
authenticate users by using the biometric information acquired, and referring to a storage for storing user information pertaining to a plurality of users and point information in association with identification information of a single point card (par. 18, 20, 33, 58, 65), the user information including user identification information and user's biometric information; 
calculate an authentication rate for each of the users when authenticating the users; 
calculate, based on a calculation criteria information corresponding to the authentication rate, a point value according to a combination of the authenticated users and the authentication rate calculated for each of the users, when the authentication is successful; and add the point value calculated to the point information stored, in association with the user identification information of the successfully authenticated users, in the storage, wherein the single point card is issued for the plurality of users, and wherein the authentication rate is an index indicating likelihood of identity (par. 20, 58, 64: biometric authentication rate of near 100% by the implies the authentication rate is successful in indicating an identity).

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20060047971 ) in view of Kelly (US 20070167226)
Miyazaki teaches
1. An information processing device comprising: one or more memories storing instructions; and one or more processors configured to execute the instructions to: 
acquire biometric information; 
authenticate users a user by using the biometric information acquired (fingerprints can be registered with a single point card, all family members can use the point card; Miyazaki, par. 22, 47, 121-123, 142), and referring to a storage for storing user information pertaining to a plurality of users and point information in association with identification information of a single point card, the user information including user identification information and user's biometric information (Miyazaki, par. 20, 94-98); 
Miyazaki teaches that the device is a card that includes multiple applications and a particular application (i.e. insurance, passports, identification card, credit card, or point card) can be selected by a switch 15 (Miyazaki, Fig. 8, par. 120-128)
Miyazaki is silent to
calculate an authentication rate for each of the users when authenticating the users; wherein the authentication rate is an index indicating likelihood of identity
calculate, based on a calculation criteria information corresponding to the authentication rate, a point value according to a combination of the authenticated users and the authentication rate calculated for each of the users, when the authentication is successful; and add the point value calculated to the point information stored, in association with the user identification information of the successfully authenticated users, in the storage, wherein the single point card is issued for the plurality of users, 
Kelly teaches a biometric smart card such that members of a family or group can use in a gaming application to play against another group or other groups (Kelly, Fig. 44, par. 498, 503).  
When a biometric entry is successful (par. 490), it is interpreted as being as being near 100% likelihood or confirmation of an identity.
Points are accrued or awarded by the gaming system and the gaming machine (Kelly, Fig. 44, background, par. 136-137, 145-149, 166-168, 177, 179-193, 306+), implying that the points are awarded and added based on the success rate of the biometric authentication of each player in the group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kelly so that the multi-application card of Miyazaki can be also used in a gaming environment, thereby at least eliminating the need for another card to be carried by the user.
2.1, wherein   the storage stores a combination of the user identification information, and a calculation criterion of the point value, in association with each other, and the one or more processors are further configured to execute the instructions to:  calculate a point value according to a combination of the authenticated users by referring to the storage (Kelly, par. 184, 163-164, 195, 229, 232-233).  
3.2, wherein the storage stores the calculation criterion according to a number of users included in the combination of the user identification information (Kelly, par. 503).  
4.2 wherein the storage  stores the calculation criterion according to an attribute of a user included in a combination of the user identification information (Kelly, par. 184, 163-164, 195, 229, 232-233).  
5.1, wherein the one or more processors are further configured to execute the instructions to:  register identification information of a point card and the user information in association with each other by using the biometric information acquired (Miyazaki, par. 15, 142).  
6.1,  wherein the one or more processors are further configured to execute the instructions to:  perform display based on the user's biometric information acquired or display based on the point value calculated (Miyazaki, par. 84).  
Re claims 7-18, see discussion regarding claims above.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20060047971)/ Kelly (US 20070167226) in view of Palermo (US 20120115591)
Re claim 20, Miyazaki is silent to wherein the one or more processors are further configured to execute the instructions to: register a utilization rate of a point for each user, use points according to the utilization rate of the authenticated user for the point information stored.
Palermo teaches that “The player account 502 can include award division settings 513 where teams, or groups, agree to split awards. The award division settings 513 can specify an agreement of multiple players to divide possession rights for awards earned by player accounts in some wagering games or secondary type games. The player account 502 can include team settings 515 used to indicate teams or groups. The player account 502 can also include settings 513 related to different ways of presenting odds on an achievement list as mathematical odds versus customized textual description of odds (e.g., "odds of getting struck by lightning," "odds of getting in a car accident in Los Angeles after midnight," "odds of being selected for jury duty," etc.). The player account 502 can also include social contact settings 516 which a player can use to specify account information, contact information, personal information, avatars, etc. for friends or acquaintances associated with the player account 502” (par. 90)
According to Palermo, the award or points can be configured to be split up among the players. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palermo so that the points utilization can be divided among the members of the group.  It would have also been obvious that the division rate can be any rate desirable.
Remarks
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that Miyazaki and Kelly do not teach the claims as currently presented.  However, upon review, it is believed that the current limitations can be broadly met as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887